Citation Nr: 1020265	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-22 889A	)	DATE
	)
	)


THE ISSUES

1.  Whether an August 7, 2008 Board decision, which 
determined that the reduction of the Veteran's disability 
compensation to a 10 percent rating due to incarceration was 
proper, should be revised or reversed on the grounds of clear 
and unmistakable evidence (CUE).

2.  Whether an August 7, 2008 Board decision, which denied 
the claim for a waiver for the overpayment of disability 
compensation benefits of $74,084.68, should be revised or 
reversed on the grounds of clear and unmistakable evidence 
(CUE).


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The moving party, the Veteran, served on active duty from 
October 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2008 motion for revision or 
reversal of a Board decision dated August 7, 2008, on the 
basis of CUE.  See 38 U.S.C.A. § 7111(West 2002); 38 C.F.R. 
§§ 20.1400-1411 (2009).


FINDINGS OF FACT

1.  In an August 7, 2008 decision, the Board affirmed the 
reduction of the Veteran's disability compensation to a 10 
percent rating due to incarceration and denied the request 
for a waiver of overpayment.

2.  The August 7, 2008 decision by the Board was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error in the Board's August 7, 
2008, decision that found the reduction of the Veteran's 
disability compensation to a 10 percent rating due to 
incarceration was proper, has not been established.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 
(2009).

2.  Clear and unmistakable error in the Board's August 7, 
2008, decision that denied a waiver of recovery of an 
overpayment of compensation benefits in the amount of 
$74,084.68 has not been established. 38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1403, 20.1404 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits; therefore, duties associated with such claims or 
applications are inapplicable.  See 38 C.F.R. § 20.1411(c), 
(d) (2009); Livesay v. Principi, 15 Vet. App. 165 (en banc) 
(2001) (holding VCAA does not apply to Board CUE motions).

II.  Motion for CUE in August 2008 Board Decision

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error (CUE) are adjudicated pursuant 
to the Board's Rules of Practice codified at 38 C.F.R. §§ 
20.1400-1411 (2009).  Pursuant to 38 C.F.R. § 20.1404(a), the 
motion alleging CUE in a prior Board decision must be in 
writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran, the name of the moving party if other than the 
veteran, the applicable VA file number and the date of the 
Board decision to which the motion relates.  If the 
applicable decision involved more than one issue on appeal, 
the motion must identify the specific issue, or issues, to 
which the motion pertains.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under 38 C.F.R. § 
20.1404(a).  

In this case, the September 2008 motion filed by the Veteran 
satisfies the filing and pleading requirements set forth in 
38 C.F.R. § 20.1404 for a motion for revision of a decision 
based on CUE.  The motion was in writing and it included the 
Veteran's name, the applicable VA file number and the date of 
the Board decision to which the motion relates.  In addition, 
the motion indicated that it pertains to both issues that 
were on appeal.

Furthermore, the motion to review a prior final Board 
decision on the basis of CUE must set forth clearly and 
specifically the alleged CUE, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2008); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board notes that in an April 2010 letter, the Veteran 
asserts that the previous Board decision consisted of CUE 
because he was not provided with his requested Board hearing.  
Essentially, the Veteran contends that there was a legal 
error in the previous Board decision as he was not provided 
with a Board hearing and the outcome would have been 
manifestly different, on the basis that he would have 
provided testimony at a Board hearing, but for the alleged 
error.  Therefore, the Board finds that the pleading 
requirements for a motion for revision of the August 7, 2008 
Board decision based on CUE have been met

A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision 
of the Board that revises a prior Board decision on the 
grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. § 
7111; 38 C.F.R. § 20.1406.

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  Id.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Id.  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior Adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1).  The 
benefit-of-the-doubt rule of 38 U.S.C.A. § 5107 does not 
apply to a Board decision on a motion to revise a Board 
decision due to CUE.  38 C.F.R. § 20.1411(a).

With respect to the Veteran's contention of CUE for VA's 
failure to provide him with a Board hearing, the Board 
observes that the Veteran requested a videoconference hearing 
before a Veterans Law Judge (VLJ) in the May 2005 and April 
2006 substantive appeals.  The Veteran was scheduled for such 
a Board hearing in May 2007.  In June 2007, the Veteran 
informed VA that he was incarcerated and he needed to 
postpone the hearing until he was released from prison.  
Thereafter, in January 2008, the Board remanded the case to 
the RO to schedule the Veteran for a videoconference hearing 
and if a videoconference hearing was not possible because the 
Veteran is incarcerated then the RO must document in writing 
the efforts made in an attempt to provide the Veteran with a 
hearing.  A Report of Contact form dated in March 2008 
reveals that the RO contacted the Oklahoma Department of 
Corrections regarding scheduling a Board hearing.  The RO was 
informed that the correctional facility was not equipped to 
accommodate any type of video hearing and a writ was required 
to release and transport an incarcerated inmate for any 
reason and the writ must be received at least 30 days in 
advance.  The March 2008 Report of Contact form revealed that 
the Veteran was told that in order to obtain a hearing, he 
would need to prepare and submit a writ to his local 
correctional facility.  If the writ was accepted, the Veteran 
would then need to contract with the correctional facility 
for transportation to Muskogee and he would have to pay the 
wages for two armed guards who would accompany him.  The RO 
received a letter from the Veteran indicating that he was 
ready for his hearing.   However, there is nothing in the 
claims folder from the correctional facility that indicates 
that the Veteran presented the required writ to the proper 
correctional facility authorities, that he had paid for 
transportation to and from the correctional facility, or that 
he had contracted to pay for the state-required two guards.  
In the August 7, 2008 Board decision, the Board determined 
that the Veteran had not met the minimum standards for a 
hearing required by the State of Oklahoma due to his 
incarcerations for the commission of felonies in that state 
and therefore it considered the Veteran's request for a 
hearing waived.  

In this case, as the Veteran was incarcerated, he had the 
burden of meeting the requirements set out by the State of 
Oklahoma to be provided with a Board hearing.  As the 
evidence of record indicates that the Veteran did not submit 
a writ to the proper correctional facility authorities, the 
Veteran did not meet the requirements to be provided with a 
Board hearing while he was incarcerated.  Accordingly, the 
Board concludes that there was no CUE in the August 7, 2008 
Board decision for determining that the Veteran essentially 
waived his right to a hearing by not meeting the minimum 
standards for a hearing as required by the State of Oklahoma 
and adjudicating the claims on the merits.  

Furthermore, in the September 2008 motion for revision, the 
Veteran contends that the Board should revise its decision 
dated August 7, 2008 because it failed to address the issue 
of his dependent's apportionment, which would offset the 
amount of the alleged overpayment.  He also asserts that the 
decision failed to address the Veteran's medical conditions, 
which explain his failure to notify VA regarding his 
incarceration.  Specifically, he stated that the Board's 
determination that his failure to notify VA of his 
incarceration constituted fraud against VA was incorrect in 
light of his mental health issues and the trauma of being 
incarcerated, which prevented him from acting rationally.  
The Board observes that the Veteran also disagrees with the 
Board's finding of fraud or bad faith, because he was unaware 
of the law that required him to notify VA of his 
incarceration.  

The Board notes that the August 7, 2008 decision did not 
decide whether the Veteran's dependents should receive an 
apportionment as part of his argument on whether the 
reduction was proper.  The August 7, 2008 Board decision 
addressed the Veteran's argument and observed that the RO 
notified the Veteran and his dependents of their rights to 
apportionment.  The Board determined that entitlement to an 
apportionment is a separate issue and that after the RO 
denied the claim, it was never appealed.  CUE analysis is 
reserved for consideration of prior unnappealed Board 
decisions and the issue of apportionment was not adjudicated 
by the Board.  See 38 C.F.R. § 3.105(a).  Thus, there can be 
no error with a decision that was never made.  

With respect to the second and third contentions made by the 
Veteran, the Board finds that these allegations of CUE 
concern the Board's interpretation of the evidence in its 
August 7, 2008 rating decision.  In the August 7, 2008 
decision, the Board considered the Veteran's medical 
disabilities in determining whether the Veteran was able to 
inform VA of his incarceration.  The Board also found that 
the Veteran knew or should have known of his responsibility 
to report immediately to VA any period of incarceration due 
to the conviction of a felony as the record revealed that the 
RO previously sent the Veteran a VA Form 21-8764, which 
contained that information.  Thus, these allegations are 
considered a disagreement with how the Board evaluated such 
evidence in its final decision.  A dispute as to how the 
Board evaluated and interpreted evidence cannot constitute 
CUE under VA law.  See Baldwin v. West, 13 Vet. App. 1, 5 
(1999); Damrel v. Brown, 6 Vet. App. 242 (1996).  

Based on the foregoing, the Board has determined that it did 
not commit clear and unmistakable error in the August 7, 2008 
decision.   The Veteran has not shown either that the correct 
facts were not available or that the laws were not correctly 
applied.  Consequently, the criteria for showing CUE in the 
August 7, 2008 Board decision have not been met.  


ORDER

The motion to revise the Board's August 7, 2008 Board 
decision, which affirmed the reduction of the Veteran's 
disability compensation to a 10 percent rating due to 
incarceration, on the basis of CUE is denied.

The motion to revise the Board's August 7, 2008 Board 
decision, which determined that the overpayment of disability 
compensation benefits of $74,084.68 was properly created on 
the basis of CUE is denied.




                       
____________________________________________
	MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



